Exhibit 10.1

OUTSIDE DIRECTORS’ COMPENSATION PROGRAM

Summary of Outside Directors’ Compensation effective May 25, 2011:

Cash Compensation

 

•  

Annual retainer for all directors, except the Chairman of the Board—$30,000 per
year.

 

•  

Annual retainer for the Chairman of the Board—$36,000 per year.

 

•  

Additional annual retainer for the Chair of the Strategy and Technology
Committee—$15,000.

 

•  

Additional annual retainer for each member of the Strategy and Technology
Committee (except Chair)—$10,000.

Equity Compensation

Annual equity awards granted to the outside directors automatically on the date
of each respective Annual Shareholders’ meeting (except as otherwise noted),
beginning with the date of the 2011 Annual Shareholders’ meeting on May 25,
2011:

 

Grant Type

 

Number of Shares3,4,5

Annual Grant (except Chairman of the Board)   10,500 Options & 2,700 Restricted
Shares Chairman of the Board Annual Grant   21,000 Options & 5,400 Restricted
Shares New Director Grant1   21,000 Options & 5,400 Restricted Shares Committee
Member2   1,750 Options & 450 Restricted Shares Chairs of Audit & Compensation
Committees   7,000 Options & 1,800 Restricted Shares Chair of Nominating &
Corporate Governance Committee   3,500 Options & 900 Restricted Shares

 

1 

Shares are to be granted on the date of such director’s appointment or election
to the Board

2 

Committee Member grants are not applicable to Chairs of the Audit, Compensation
and Nominating & Corporate Governance Committees or to the Chair or members of
Strategy & Technology Committee

3 

The exercise price of the Stock Options will be the closing price of the
Company’s Common Stock on the NASDAQ Global Markets on the applicable date of
grant.

4 

Stock Options and Restricted Shares granted annually to the directors will vest
one year from the applicable date of grant, or on the date of the next Annual
Shareholders meeting, whichever is earlier.

5 

Stock Options and Restricted Shares granted to any new director will vest over a
period of two (2) years with 50% vesting on the first anniversary of the date of
the grant and the remainder vesting monthly thereafter.